UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):May 27, 2014 Solitron Devices, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-04978 22-1684144 (Commission File Number) (IRS Employer Identification No.) 3301 Electronics Way, West Palm Beach, Florida (Address of Principal Executive Offices) (Zip Code) (561) 848-4311 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events. On May 27, 2014, Solitron Devices, Inc. (the "Company") issued a press release (the “Press Release”) announcing that its Board of Directors declared a cash dividend of $0.05 per share of common stock which will be paid on or about June 24, 2014 to stockholders of record as of the close of business on June 9, 2014. The Company also announced that its 2014 annual meeting of stockholders will be held on July 8, 2014, at 9:00 a.m. ET at the West Palm Beach office of Akerman LLP, located at 222 Lakeview Avenue, Suite 400, West Palm Beach, FL 33401. A copy of the Press Release is attached as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits Exhibit No. Description Press Release, dated May 27, 2014. 2 SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. May 27, 2014 SOLITRON DEVICES, INC. /s/ Shevach Saraf Shevach Saraf Chairman, Chief Executive Officer President, Chief Financial Officer & Treasurer 3 EXHIBIT INDEX Exhibit No. Description Press Release, dated May 27, 2014. 4
